--------------------------------------------------------------------------------

Exhibit 10.3
 


Agreement
 
This Agreement (the “Agreement”) is made and entered into this 29 day of August,
2008, effective as of the 23rd day of June, 2008, by and between Petroleum
Development Corporation, a Nevada corporation (the “Company”), and Steven R.
Williams (“Williams”).
 
WHEREAS, the Company employed Williams in the capacity of Chief Executive
Officer;
 
WHEREAS, Williams is a Director of the Company and currently serves as the
Chairman of the Board;
 
WHEREAS, effective as of June 23, 2008, the Company and Williams mutually agreed
that Williams shall no longer be employed in the capacity of Chief Executive
Officer but shall be employed as an advisor (“Advisor”) of the Company;
 
WHEREAS, the Company desires to employ Williams to perform the duties and
services incident to such position for the Company, and Williams wishes to be so
employed by the Company, all upon the terms and conditions set forth in this
Agreement;
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
parties hereto, intending to be legally bound, agree as follows:
 
 
1.
Effective Date and Term

 
The effective date of this Agreement shall be June 23, 2008 (the “Effective
Date”).
 
 
 

--------------------------------------------------------------------------------

 

 
2.
Place of Employment

 
The place of employment shall be Marco Island, Florida, unless Williams and the
Company agree to an alternative location.
 
 
3.
Position and Responsibilities

 
 
a.
Position.  Williams shall serve as an Advisor of the Company through September
30, 2008 and in such capacity shall report to the Board and be under the general
direction and control of the Board.

 
 
b.
Responsibilities.  Williams shall perform such managerial duties and
responsibilities for the Company as may be reasonably assigned to him by the
Board and, while serving as Advisor, shall serve, at no additional compensation,
on the Board and in other such positions with any subsidiary corporation of the
Company, or any partnership, limited liability company or other entity in which
the Company has an interest (herein collectively called “Affiliates”), as the
Board may from time to time determine.

 
 
c.
Dedication of Professional Services.  Williams shall devote substantially all of
his business time, best efforts and attention to promote and advance the
business of the Company and its Affiliates and to perform diligently and
faithfully all the duties, responsibilities and obligations of his position with
the Company. Williams shall not be employed in any other business activity,
other than with the Company and its Affiliates, during the Term, whether or not
such activity is pursued for gain, profit or other pecuniary advantage without
approval by the Compensation Committee of the Board (the "Compensation
Committee"), provided, however, that this restriction shall not be construed as
preventing Williams from investing his or her personal assets in a business
which does not compete with the Company or its Affiliates, where the form or
manner of such investment will not require services of any significance on the
part of Williams in the operation of the affairs of the business in which such
investment is made and in which his participation is solely that of a passive
investor.

 
 
d.
Adherence to Standards.  Williams shall comply with the written policies,
standards, rules and regulations of the Company from time to time established
for all executive officers of the Company consistent with Employee's position
and level of authority.

 
 
e.
Minimum Stock Ownership.  Williams agrees to comply with the Company’s minimum
stock ownership requirements applicable to Executive Officers.  At such time as
he acts solely in the capacity as a Non-Employee Director, he shall maintain a
minimum stock ownership in an amount equal to the minimum stock ownership
required to be maintained by Non-Employee Directors of the Company, as adjusted
from time to time.

 
 
4.
Compensation

 
 
a.
Base Salary and Retainer

 
 
i.
The Company shall pay Williams an annual base salary of $340,000 (the “Base
Salary”) commencing on the Effective Date and ending on the date that the
Employee no longer is employed as an Advisor.  The Base Salary will be payable
in accordance with the ordinary payroll practices of the Company.

 
 
ii.
Williams’ Base Salary shall terminate on the first day after Williams is no
longer an Advisor to the Company; provided however, that so long thereafter as
Williams serves solely as Chairman of the Board, Williams shall be paid a cash
retainer of not less than $45,000 on an annualized basis.  Such retainer shall
be in addition to the  compensation payable to other Non-Employee Directors of
the Company, as adjusted from time to time.

 
 
2

--------------------------------------------------------------------------------

 

 
b.
2008 Performance Bonus.  In addition to the Base Salary, Williams shall be
eligible for an annual performance bonus (“Bonus”) for 2008 based on the
achievement of corporate performance objectives as determined by the
Compensation Committee in its sole discretion.  The “Target Bonus” will be 90%
of the Base Salary paid to Williams for 2008 in his capacity as Chief Executive
Officer and as Advisor, as set forth in the Petroleum Development Corporation
Short-Term Incentive Compensation Plan.  However, the Bonus may be more or less
than the Target Bonus  (but not to exceed 180% of the Williams Base Salary)
based on the level of performance of Williams and the criteria established by
and at the sole discretion of, the Compensation Committee.  The Bonus will be
paid in cash no later than March 15 of the following year and will be pro-rated
for the portion of the year that Williams is in the employ of the Company if
less than a full calendar year.  To the extent practicable, the Bonus will meet
the requirements for qualified performance-based compensation under Internal
Revenue Code Section 162(m).  By way of example, assume Williams had retired on
August 31, 2008.  Williams’ Base Salary in the capacity of Chief Executive
Officer (a position he held for six months in 2008) is $400,000 per annum and
his Base Salary in the capacity of Advisor (a position he held for two months in
2008) is $340,000 per annum.  Therefore, Williams will be entitled to one-half
(50%) of the $400,000 Base Salary (based on Williams’ six months in that
position) and one-sixth (16.67%) of the $340,000 Base Salary (based on Williams’
two months in that position).  Therefore, the total Base Salary paid to Williams
for 2008 would be $256,666.67 ((400,000 x .5) + (340,000 x .1667)).  This amount
would be used as the Base Salary for Williams' Bonus calculation.  If the
Compensation Committee determines that Williams is entitled to 85% of the Target
Bonus, and the Target Bonus is 90% of Williams’ Base Salary, then the Bonus
payable to Williams would be $196,350 ($256,666.67 x .90 x .85).

 
 
c.
Retirement Compensation.  Williams is entitled to two separate non-qualified
retirement benefits:

 
 
i.
Williams first retirement benefit is set forth in certain of his prior
employment agreements, including the Third Modification to Employee's Employment
Agreement dated as of January 1, 1999.  Under this first retirement benefit, as
of December 31, 2007, Williams has earned a cumulative benefit of $601,930.  The
parties expressly acknowledge that this Section 4c.i. amends, restates, and
supersedes all prior written documentation relating to Williams’ first
retirement benefit.  This cumulative retirement benefit of $601,930 shall
continue to increase at a rate of 10.75% compounded annually for each subsequent
year after December 31, 2007 that Williams is employed by the Company.  The
cumulative amount as of the date that the Employee terminates employment with
the Company will be paid in equal annual installments over ten years beginning
on July 1 following the date that Williams terminates employment with the
Company, without additional earnings on the unpaid balance of the installments.

 
 
ii.
Under the second retirement benefit, as of December 31, 2007, the Williams had a
cumulative retirement benefit of $450,000 (payable $45,000 per year for ten
years without additional earnings on the unpaid balance of the installments)
(the “Retirement Payment”).  For each additional year that Williams is employed
by the Company, he will earn an additional Retirement Payment equal to the prior
year’s annual installment plus $500 for each of the ten years comprising his
retirement benefit.  Williams' annual installment at December 31, 2007 equaled
$12,000.  For example, if Williams is employed on December 31, 2008, he will be
entitled to an additional annual retirement benefit of $12,500 for ten years,
resulting in his cumulative retirement benefit being equal to $575,000 (payable
$57,500 per year for ten years).  The Retirement Payment will be payable to
Williams, or in the event of the Williams’ death, to his estate, beneficiaries,
or designees, on the first business day of January in each of the first ten
years following the date Williams leaves the service of the Company.

 

 
3

--------------------------------------------------------------------------------

 

 
iii.
The non-qualified retirement benefits under i. and ii. will be in addition to
any deferred compensation, pension, or other payments Williams has earned under
any other previous and subsequent agreements with the Company and any other
payments he may be due under the Company’s employee benefit plans.

 
 
iv.
Notwithstanding the preceding, at such time as Williams ceases to serve as an
Advisor to the Company or other employee position, and continues to serve as the
Company's Chairman of the Board or otherwise as a Non-Employee Director,
Williams shall be entitled to earn additional retirement benefits, if any,
provided to other Non-Employee Directors.

 
 
d.
Accelerated Vesting.

 
 
i.
One hundred percent (100%) of the then unvested stock options held by Williams
will vest on the date that Williams no longer is an Advisor of the Company or
other employee position and one hundred percent (100%) of the then unvested
restricted stock (excluding the 2007 LTIP shares grant and the 2008 LTIP shares
grant) will vest when and if the Williams retires (in a Board-approved
retirement) as a Board director (the "Termination Date", and all periods between
June 23, 2008 and such date are referred to as the "Term").

 
 
ii.
With regard to the LTIP shares, for purposes of the service vesting requirement,
fifty percent (50%) of the 2007 and 2008 LTIP shares will vest on the date that
Williams no longer is an Advisor of the Company or other employee position and
the remaining fifty percent (50%) of the 2007 and 2008 LTIP shares will vest
when and if the Employee retires (in a Board-approved retirement) as a Board
director.  The 2007 LTIP shares and the 2008 LTIP shares held by the Employee
will vest in accordance with the performance targets set forth in the
documentation for such LTIP shares.

 
 
e.
Other Compensation.  Williams, while an employee of the Company, will continue
to be eligible to participate in all other cash or stock compensation plans or
programs maintained by the Company, as in effect from time to time, in which
other senior executives of the Company are allowed to participate.

 
 
5.
Employee Benefits

 
 
a.
Participation in Company Benefit Plans.  While an employee, the Company shall
provide Williams with coverage under all employee pension and welfare benefit
programs, plans and practices commensurate with his positions in the Company and
to the extent permitted under the respective employee benefit plan.

 
 
b.
Vacation.  Williams will be entitled to twenty (20) days of paid vacation in
each calendar year while employed by the Company, to be taken at such times as
is reasonably determined by Williams to be consistent with Williams'
responsibilities under this Agreement prorated if necessary for partial year
service in accordance with Company policies.

 

 
4

--------------------------------------------------------------------------------

 

 
c.
Expense Reimbursement.  Williams is authorized to incur reasonable expenses in
carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses related to travel, meals, entertaining, and similar
items related to such duties and responsibilities.  The Company shall reimburse
Williams for all such expenses on presentation by Williams from time to time of
appropriately itemized and approved (consistent with the Company’s policy)
accounts of such expenditures.  The Company shall reimburse Williams for
reasonable dues and expenses of membership in such club or clubs as the Board
deems reasonably necessary for Williams to entertain on behalf of the Company
and for costs associated with continuing education and professional dues if
approved in advance by the Board.  All expense reimbursements for a calendar
year will be paid in the normal course, but no later than March 15 of the
following calendar year.

 
 
d.
Life and Disability Insurance.  The Company will reimburse Williams during the
period of his employment for the cost of life insurance on Williams in the face
amount of one million dollars ($1,000,000) with a person or persons named by
Williams as either the owner or the beneficiary as Williams shall direct, and
the cost of William's current disability policy with scheduled adjustments.  All
reimbursements for a calendar year will be paid in the normal course, but no
later than March 15 of the following calendar year.    The Company agrees that
it will include the Williams under any hospital, surgical, or group health plan
or policy adopted generally for the benefit of its employees.  The payment of
the premiums for the Employee and his dependents will be determined in
accordance with the rules and regulations adopted by the Company for its
employees.  In addition to including Williams and his dependents in such plan,
the Company shall pay all reasonable hospital, surgical, medical, dental, and
prescription expenses of Williams and his dependents not covered by such a
plan.  In the event the Company has no group health plan, the Company agrees to
pay all reasonable premiums on any health insurance policy obtained by the
Williams to provide such coverage.  Following his employment by the Company,
Williams and/or his spouse shall be entitled to participate in the group health
plan of the Company or its successors for as long as either shall live by paying
the same premium as is being charged to an active employee of the Company or its
successors for identical coverage.

 
 
e.
Automobile.  While an employee, Williams will be entitled to use of a Company
automobile or payment of a vehicle allowance in accordance with the Company’s
policy for executive officers.

 
 
6.
Confidential Material and Employee Obligations.

 
 
a.
Confidential Material.  Williams shall not, directly or indirectly, either
during the Term or thereafter, disclose to anyone (except in the regular course
of the Company's business or as required by law), or use in any manner, any
information acquired by Williams during his employment by the Company with
respect to any clients or customers of the Company or any confidential,
proprietary or secret aspect of the Company's operations or affairs unless such
information has become public knowledge other than by reason of actions, direct
or indirect, of Williams. Information subject to the provisions of this
paragraph will include, without limitation:

 
 
i.
Brokers, broker/dealer firms, law firms used to prepare Company and partnership
registration statements, due diligence investigations, or other parties involved
with the registration, review, or offering of the Company’s securities and
drilling programs;

 
 
ii.
Names, addresses, and other information regarding investors in the Company’s
drilling programs;

 
 
5

--------------------------------------------------------------------------------

 

 
iii.
Names, addresses and other information regarding investors who participate with
the Company in the drilling, completion or operation of oil and gas wells as
joint venture partners, working interest owners, or in any other form of
ownership:

 
 
iv.
Lists of or information about personnel seeking employment with or who are
currently employed by the Company;

 
 
v.
Maps, logs, drilling reports and any other information regarding past, planned
or possible future leasing, drilling, acquisition, or other operations that the
Company has completed or is investigating or has investigated for possible
inclusion in future activities;

 
 
vi.
Any other information or contacts relating to the Company's drilling,
development, fund-raising, purchasing, engineering, marketing, merchandising,
and selling activities.

 
 
b.
Return of Confidential Material.  All maps, logs, data, drawings and other
records and written and digital material prepared or compiled by Williams or
furnished to Williams during the Term will be the sole and exclusive property of
the Company and none of such material may be retained by Williams upon
termination of his employment.  The aforementioned materials include materials
on Williams' personal computer.  Williams shall return to the Company or destroy
all such materials on or prior to the Termination Date.  Notwithstanding the
foregoing, the Williams will be under no obligation to return or destroy public
information.

 
 
c.
No Solicitation.  Williams shall not, directly or indirectly, either during the
Term or for a period of one (1) year thereafter (i) solicit, directly or
indirectly, the services of any person who was a full-time employee of the
Company, its subsidiaries, divisions, or affiliates, or otherwise induce such
employee to terminate or reduce employment, or (ii) solicit the business of any
person who was a client or customer of the Company, its subsidiaries, divisions,
or affiliates, in each case at any time during the last year of the Term. For
purposes of this Agreement, the term "person" includes natural persons,
corporations, business trusts, associations, sole proprietorships,
unincorporated organizations, partnerships, joint ventures, limited liability
companies or partnerships, and governments, or any agencies, instrumentalities,
or political subdivisions thereof.

 
 
d.
Non-Compete.  Williams shall not, directly or indirectly, either during the Term
or for a period of one (1) year thereafter, engage in any Competitive Business
in West Virginia, Pennsylvania, Colorado, Utah, Wyoming, North Dakota, Michigan,
Ohio, Kentucky, Texas and Tennessee provided, however, that the ownership of
less than five percent (5%) of the outstanding capital stock of a corporation
whose shares are traded on a national securities exchange or on the over the
counter market will not be deemed engaging in any Competitive
Business.   “Competitive Business” means the oil and natural gas industry,
including oil and gas leasing, drilling, and other operations, syndication and
marketing of partnership or other investments related to oil and natural gas
operations, or any other business activities that are the same as or similar to
the Company’s business operations as its business exists on the Effective Date
or on September 30, 2008.

 
 
e.
Remedies.  Williams acknowledges and agrees that the Company's remedy at law for
a breach or a threatened breach of the provisions herein would be inadequate,
and in recognition of this fact, in the event of a breach or threatened breach
by Williams of any of the provisions of this Agreement, it is agreed that the
Company will be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without posting bond
or other security.  Williams acknowledges that the granting of a temporary
injunction, a temporary restraining order or other permanent injunction merely
prohibiting Williams from engaging in any business activities would not be an
adequate remedy upon breach or threatened breach of this Agreement, and
consequently agrees upon any such breach or threatened breach to the granting of
injunctive relief prohibiting Williams from engaging in any activities
prohibited by this Agreement.  No remedy herein conferred is intended to be
exclusive of any other remedy, and each and every such remedy will be cumulative
and will be in addition to any other remedy given hereunder now or hereinafter
existing at law or in equity or by statute or otherwise.

 
 
6

--------------------------------------------------------------------------------

 

 
7.
Termination as an Employee

 
 
a.
Unless otherwise specified below, the Company shall pay to Williams  during
October 2008:

 
 
i.
The 2008 Performance Bonus provided in Section 4.b, in a lump sum, when 2008
performance data is available to allow the determination of performance-based
compensation, but no later than March 15, 2009;

 
 
ii.
Any incentive, deferred or other compensation which has been earned or has
become payable pursuant to the terms of this Agreement as of September 30, 2008,
but which has not yet been paid, provided that the Company shall make such
payments under the schedule originally contemplated in the agreement under which
they were granted;

 
 
iii.
Any unpaid expense reimbursement upon presentation by Williams of an accounting
of such expenses in accordance with normal Company practices but not later than
March 15 of the year following the year of termination; and

 
 
iv.
Any other payments for benefits earned under this or any other employment
agreement or plan.

 
 
b.
Code Section 409A Compliance.

 
Except with respect to amounts paid pursuant to a schedule outside of this
Agreement, it is intended that amounts payable under this Section 7 not be
considered non-qualified deferred compensation subject to Internal Revenue Code
Section 409A.  Williams is a Specified Employee under Internal Revenue Code
Section 409A, therefore, to the extent such amounts are considered non-qualified
deferred compensation payable upon a separation from service under Internal
Revenue Code Section 409A, payment of those amounts so deferred under Internal
Revenue Code Section 409A may not be made until at least six (6) months
following Williams' separation from service of the Company (or, if earlier, the
date of death of Williams).
 
 
8.
Life Insurance.  The Company may, at any time after the execution of this
Agreement, maintain any outstanding life insurance policies and apply for and
procure as owner and for its own benefit new life insurance on Williams, in such
amounts and in such form or forms as the Company may determine.  Williams shall,
at the request of the Company, submit to such medical examinations, supply such
information, and execute such documents as may be required by the insurance
company or companies to whom the Company has applied for such
insurance.  Williams hereby represents that to his knowledge he is in excellent
physical and mental condition.

 
 
9.
Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement must be in writing and will be
deemed to have been duly given when personally delivered, by facsimile
transmission, or sent by certified mail, return receipt requested, postage
prepaid, or by expedited  (overnight) courier with established national
reputation, shipping prepaid or billed to sender, in either case addressed to
the respective addresses last given by each party to the other  (provided that
all notices to the Company must be directed to the attention of the Secretary of
the Company ) or to such other address as either party may have furnished  to
the other in writing  in  accordance  herewith.  All notices and communication
will be deemed to have been received on the date of delivery thereof, or on the
second day after deposit thereof with an expedited courier service, except that
notice of change of address will be effective only upon receipt.

 
7

--------------------------------------------------------------------------------


 
Company at:                          Petroleum Development Corporation
Attention: Chief Executive Officer
120 Genesis Boulevard
P.O. Box 26
Bridgeport WV  26330


Williams at:                           Steven R. Williams
350 South Collier Blvd.
Marco Island, FL 34145


 
10.
Successors. This Agreement shall be binding on the Company and any successor to
any of its businesses or assets.  Without limiting the effect of the prior
sentence, the Company shall use its best efforts to require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
"Company" means the Company as hereinbefore defined and any successor or assign
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement or which is otherwise obligated under this Agreement by the first
sentence of this Section, entitled Successors, by operation of law or otherwise.

 
 
11.
Binding Effect.  This Agreement shall inure to the benefit of and be enforceable
by Williams' personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Williams should die
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to Williams' estate.

 
 
12.
Modification and Waiver.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Williams and such officer of the Company as may be
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 
 
13.
Headings.  Headings used in this Agreement are for convenience only and may not
be used to interpret or construe its provisions.

 
 
14.
Integration, Modification and Waiver.  This agreement constitutes the sole
employment agreement between the parties, and any other prior
employment agreement, written or oral, is terminated.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by Employee and such officer of
the Company as may be specifically designated by the Board.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 
 
15.
Amendments.  No amendments or variations of the terms and conditions of this
Agreement will be valid unless the same is in writing and signed by all of the
parties hereto.


 
8

--------------------------------------------------------------------------------

 

 
16.
Survival of Obligations.  The provisions of Section 5.e. and Section 6 of this
Agreement will continue to be binding upon Williams and Company in accordance
with their terms, notwithstanding the termination of Williams' employment with
the Company for any reason or the expiration of this Agreement.

 
 
17.
Severability.  The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision contained herein.  Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.  It is expressly understood and agreed that
while the Company and Williams consider the restrictions contained in this
Agreement reasonable for the purpose of preserving for the Company the good
will, other proprietary rights and intangible business value of the Company, if
a final judicial determination is made by a court having jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against Williams, the
provisions of such clause will not be rendered void but will be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

 
 
18.
Governing Law.  This Agreement shall be construed and enforced pursuant to the
laws of the Commonwealth of Pennsylvania without giving effect to its conflict
of laws.

 
 
19.
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or any transactions provided for herein, or the breach thereof, other
than a claim for injunctive relief, will be settled by arbitration in accordance
with the commercial Arbitration Rules of the American Arbitration Association
(the "Rules") in effect at the time demand for arbitration is made by any
party.  The evidentiary and procedural rules in such proceedings will be kept to
the minimum level of formality that is consistent with the Rules. The Company
shall name one arbitrator, Williams shall name a second and the two arbitrators
so chosen shall name a neutral, third arbitrator, who shall serve as the sole
arbitrator of the controversy or claim.  The third arbitrator must be
experienced in the matters in dispute.  In the event that the third and sole
arbitrator is not agreed upon, the American Arbitration Association shall name
him or her.  Arbitration will occur in Bridgeport, West Virginia, or such other
location agreed to by the Company and Williams.  The award made by the third
arbitrator will be final and binding, and judgment may be entered in any court
of law having competent jurisdiction. The award is subject to confirmation,
modification, correction, or vacation only as explicitly provided in Title 9 of
the United States Code.  The prevailing party will be entitled to an award of
pre- and post-award interest as well as reasonable attorneys' fees incurred in
connection with the arbitration and any judicial proceedings related thereto.

 
 
20.
Executive Officer Status.  Williams acknowledges that he is a director of the
Company for purposes of the Securities Act of 1933, as amended (the "1933 Act"),
and the Securities Exchange Act of 1934, as amended (the "1934 Act") and, as
such, he shall comply in all respects with all the rules and regulations under
the 1933 Act and the 1934 Act applicable to him in a timely and non-delinquent
manner. In order to assist the Company in complying with its obligations under
the 1933 Act and 1934 Act, Williams shall provide to the Company such
information about Williams as the Company shall reasonably request including,
but not limited to, information relating to personal history and
stockholdings.  Williams shall immediately report to the General Counsel of the
Company or other designated officer of the Company all changes in beneficial
ownership of any shares of the Company Common Stock deemed to be beneficially
owned by Williams and/or any members of Williams' immediate family.

 
 
21.
Pronouns.  All pronouns and any variations thereof will be deemed to refer to
the masculine, feminine, neuter, singular, or plural, as the identity of the
person or entity may require. As used in this Agreement: (1) words of the
masculine gender shall mean and include corresponding neuter words or words of
the feminine gender, (2) words in the singular shall mean and include the plural
and vice versa, and (3) the word "may" gives sole discretion without any
obligation to take any action.

 
 
9

--------------------------------------------------------------------------------

 

 
22.
Counterparts.   This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute but one document.

 
IN WITNESS WHEREOF, the Company and the Williams have duly executed this
Agreement as of the date first above written.
 


Company
Executive
Petroleum Development Corporation
     
By: /s/Kimberly Luff Wakim
/s/Steven R. Williams
Kimberly Luff Wakim
Steven R. Williams
Position: Chair of the
 
Compensation Committee
 



 
10

--------------------------------------------------------------------------------